MEMORANDUM *
We have jurisdiction under 8 U.S.C. § 1252(b) to consider this petition for review. Rios v. Ashcroft, 287 F.3d 895, 898 (9th Cir.2002). We deny the petition because the evidence does not compel the conclusion that De La Cruz was persecuted “on account of’ his political opinion. INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
De La Cruz testified that he held no political opinion at the time the guerrillas attempted to recruit him, and he presented no evidence that would compel a finding that the guerrillas imputed any political opinion to him. The guerrillas’ forced recruitment efforts, without more, are insufficient to establish that De La Cruz was singled out for recruitment “on account of’ his political views. Elias-Zacarias, 502 U.S. at 482-83; see also Cruz-Navarro v. INS, 232 F.3d 1024, 1030 (9th Cir.2000); Sangha v. INS, 103 F.3d 1482, 1490 (9th Cir.1997).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.